Filed:     February 5, 2014

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 13-2060
                              (WEVA 2011-858;
                      WEVA 2011-2051; WEVA 2011-409)


RAW COAL MINING COMPANY, INC.,

                 Petitioner,

            v.

SECRETARY OF LABOR; FEDERAL MINE SAFETY & HEALTH REVIEW
COMMISSION; FEDERAL MINE SAFETY & HEALTH ADMINISTRATION,

                 Respondents.



                                 O R D E R


            The Court amends its opinion filed February 4, 2014,

as follows:

            On the cover sheet, agency information section, “Order

of   the   National   Labor   Relations   Board”   is   corrected   to   read

“Order of the Federal Mine Safety and Health Review Commission.”



                                          For the Court – By Direction

                                              /s/ Patricia S. Connor
                                                        Clerk
                               UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-2060


RAW COAL MINING COMPANY, INC.,

                Petitioner,

          v.

SECRETARY OF LABOR; FEDERAL MINE SAFETY & HEALTH REVIEW
COMMISSION; FEDERAL MINE SAFETY & HEALTH ADMINISTRATION,

                Respondents.



On Petition for Review of an Order of the Federal Mine Safety
and Health Review Commission.  (WEVA 2011-858; WEVA 2011-2051;
WEVA 2011-409)


Submitted:   January 23, 2014                Decided:   February 4, 2014


Before KING, DUNCAN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Melissa M. Robinson, Adam J. Schwendeman, JACKSON KELLY, PLLC,
Charleston, West Virginia, for Petitioner.    M. Patricia Smith,
Solicitor of Labor, Heidi W. Strassler, Associate Solicitor, W.
Christian Schumann, Appellate Litigation, David L. Edeli, UNITED
STATES DEPARTMENT OF LABOR, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Raw Coal Mining Company seeks review of the Federal

Mine Safety and Health Review Commission’s (“Commission”) order

denying    its    motion,      under    Federal       Rule    of    Civil    Procedure

60(b)(1), to reopen the civil penalty assessment proceedings.

Our review of the record reveals that Raw Coal failed to urge

before the Commission the objection it now makes to this court,

and it has not presented extraordinary circumstances excusing

that   failure.        See    30    U.S.C.       §§ 816(a)(1),     823(d)(2)(A)(iii)

(2012)     Accordingly,        we    deny    the     petition      for   review.     We

dispense    with       oral   argument       because        the    facts    and    legal

contentions      are   adequately      presented       in    the   materials      before

this court and argument would not aid the decisional process.



                                                                     PETITION DENIED




                                             2